Citation Nr: 9927054	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  91-44 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
prior to March 28, 1997.


REPRESENTATION

Appellant represented by:	G. W. Haight, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which granted service connection for PTSD, and 
assigned a 10 percent disability rating, effective August 31, 
1990.  The veteran appealed this decision to the Board, 
contending that his PTSD was more disabling than contemplated 
by the 10 percent rating.  

In a February 1994 decision, the Board held that the veteran 
was not entitled to a disability rating in excess of 10 
percent.  Thereafter, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded the Board's decision in September 1995, 
pursuant to a joint motion.  The Board subsequently remanded 
the case to the RO for additional development in December 
1995 and August 1997.  It has now been returned to the Board 
for further appellate consideration.  As a preliminary 
matter, the Board notes that the RO has complied with the 
directives of both remands.  Accordingly, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The RO increased the assigned disability rating for the 
veteran's PTSD to 30 percent by a September 1996 Supplemental 
Statement of the Case, effective August 31, 1990.  
Thereafter, the RO assigned a 50 percent rating, effective 
March 28, 1997.  In correspondence dated in December 1998, 
the veteran's attorney stated that the 50 percent rating was 
acceptable, but disagreed with when that disability rating 
should commence.  All of the attorney's subsequent 
contentions have only addressed the issue of entitlement to a 
disability rating in excess of 30 percent prior to March 28, 
1997. 

The Court has held that a claimant may expressly limit his 
appeal to entitlement to a particular disability rating which 
is less than the maximum rating available for a service-
connected disability, thereby removing the Board's authority 
to adjudicate entitlement to a higher rating.  AB v. Brown, 6 
Vet. App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993)).  Therefore, since the veteran's 
attorney has stated that the current rating of 50 percent is 
acceptable, the only issue over which the Board has 
jurisdiction is entitlement to a disability rating in excess 
of 30 percent prior to March 28, 1997.


FINDINGS OF FACT

1.  The medical evidence on file does not show that the 
veteran's PTSD was manifest by considerable impairment of 
social and industrial adaptability prior to March 28, 1997.

2.  A June 1996 VA PTSD examination tends to show that the 
veteran's PTSD was manifest at that time by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  This examination is the first time these 
symptoms were shown by the medical evidence on file.



CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for the 
veteran's PTSD is met, effective November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1998) 
(reflecting changes made by 61 Fed. Reg. 52695-52702 (October 
8, 1996)); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Rhodan v. West, 12 Vet. App. 55 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  An April 1968 service examination clinically 
evaluated the veteran's psychiatric condition as normal.  At 
that time, the veteran reported that he had never experienced 
depression or excessive worry, or nervous trouble of any 
sort.  The service medical records show no diagnosis of or 
treatment for psychiatric problems during the veteran's 
period of active duty.  No evaluation of the veteran's 
psychiatric condition appears to have been made on his 
November 1970 separation examination.  However, the veteran 
did state that he had experienced depression or excessive 
worry, as well as nervous trouble.

The veteran's service personnel records, as well as his DD 
Form 214, shows that he served in combat while stationed in 
the Republic of Vietnam.

The veteran submitted his initial claim of entitlement to 
service connection for PTSD in August 1990.  He identified 
in-service stressors related to his having served in combat 
while in Vietnam.

The evidence on file includes a January 1985 private physical 
examination report concerning a work-related 
injury/industrial accident the veteran sustained in May 1984.  
Although no pertinent findings were made regarding the 
veteran's psychiatric condition, this report noted that the 
accident occurred at his place of employment where he had 
worked for the previous three years.  His other occupations 
including driving a logging truck.  However, he was not 
working at the time of the examination.  It was also noted 
that the veteran had a twelfth (12th) grade education, plus 
six months training in the field of electronics.

A November 1990 private medical statement noted that the 
veteran had been evaluated in August 1990, and diagnosed with 
adjustment reaction with mixed features (anxiety/depression). 

Also on file is a November 1990 statement from a licensed 
clinical social worker from Interfaith Family Counseling 
Services, Inc.  The social worker stated that the veteran had 
not received treatment for PTSD at the facility.  Further, 
diagnoses in July 1990 included voyeurism; fetishism; chronic 
dysthymia; and a personality disorder, not otherwise 
specified, with borderline features, including passive 
aggressive and dependent personality disorder.  However, the 
social worker opined that, based on the veteran's self 
report, that he (the veteran) definitely had PTSD symptoms 
for a time after his Vietnam War experience in the early 
1970s.  The social worker also reported that it was possible 
that the veteran's chronic depression which was part of his 
diagnosis could have been related to his military service.  
Nevertheless, the social worker stated that the veteran did 
not have the usual PTSD symptoms when seen at the facility to 
justify the diagnosis.

A December 1990 statement from a social worker with the 
Vietnam Veterans Outreach Center noted that the veteran had 
had problems upon his return from Vietnam.  For example, his 
work history was chaotic; he had no clear career goals; he 
had worked "many, many" jobs and moved often, 
geographically.  It was also noted that he had family 
problems in that he had difficulty feeling close to them, as 
well as trouble expressing his feelings, and a greatly 
restricted range of affect.  Moreover, the social worker 
stated that the veteran had numerous symptoms of PTSD, 
including recurrent distressing dreams about Vietnam.  It was 
noted that he previously had these dreams every week, but was 
now having them every couple of months.  He also had 
recurrent, intrusive, distressing recollections of Vietnam on 
a daily basis.  The social worker opined that this 
contributed to the veteran's lack of concentration on his 
job.  Additionally, it was noted that the veteran tried to 
avoid talking about Vietnam.  The social worker stated that 
the veteran would deny in group sessions that this bothered 
him, but the social worker believed that something was 
bothering the veteran based on his demeanor and facial 
expressions.  Further, it was noted that there were some 
situations about Vietnam which the veteran could not 
remember.  The veteran believed that there was more to the 
story because there was an underlying feeling of anxiety or 
apprehension associated with the story, yet he could not put 
his finger on what the whole story was.  It was further noted 
that the veteran had feelings of estrangement from his wife.  
He also had a sense of foreshortened future, in that he 
believed he would die soon and did not see what there was to 
live for beyond keeping his family together.  Finally, he had 
autonomic responses (reaction to loud noises, i.e., 
firecrackers, backfire of car, etc.) and was hypervigilant.  
For instance, when he was exposed to events that reminded him 
of Vietnam, he would get sweaty hands, increased heart rate, 
heavier breathing, and occasional anxiety attacks.

Records were obtained from the VA Medical Center (VAMC) in 
Spokane, which covered a period from June to December 1990.  
These records show treatment for anxiety, panic disorder, and 
agoraphobia.  He was assessed with PTSD in December 1990.

Also on file is a December 1990 VA PTSD Social History 
Assessment.  At that time, it was noted that the veteran 
resided with his wife and two children, ages twelve and 
twenty.  It was also noted that he was employed as a laborer, 
earning $16,000 to $20,000 per year, or $7.50 per hour.  The 
Assessment summarized the veteran's family history, his 
military history, as well as his post-military history.  
Among other things, it was noted that the veteran's daughter 
attempted suicide in May 1990, which the veteran reported had 
a devastating effect on him because he equated the 
possibility of her death with the death that he saw in 
Vietnam.  Also, it was noted that he had been undergoing 
individual counseling for the past four years.  This therapy 
was initiated as a result of the deep depression which 
followed his industrial accident.  It was noted that his 
daughter's suicide attempt also caused the veteran to be 
deeply depressed, and that he was still working through his 
anger and depression over this.  Regarding his current 
symptomatology, it was noted that the veteran had problems 
with loud noises, backfires, and so forth.  However, the 
veteran was able to go hunting every year, and reported that 
he and his son would either bag a deer, elk, or bear.  The 
veteran reported that he had no problem with blood in hunting 
as he said many of his friends did.  He did describe having 
dreams, including a recurring dream of waking up and finding 
that both of his arms were missing.  Additionally, it was 
noted that he liked to be out in the open, and that he spent 
a lot of time by himself.  The veteran also reported that he 
had problems on the job dealing with authority figures who 
tend to be bossy or try to push him around.  Other than that, 
the veteran saw himself as an easy going person.  The social 
worker noted that several times during the interview it was 
necessary for the veteran to get up and walk around, and that 
at one point he opened up the shades to deal with the closed 
in feeling that he related to the incidents in Vietnam.  
Further, the social worker opined that the veteran was able 
to work.

The veteran underwent a VA arranged psychiatric examination 
in February 1991.  At this examination, it was noted that the 
veteran was working as a weaver on a computerized loom at a 
plant where he weaved very large belts for industrial use, 
such as paper mills.  It was also noted that he and his wife 
had been married for thirteen years.  When asked what his 
symptoms were, the veteran reported that concentration was 
difficult for him.  The examiner also noted that the veteran 
was in school from 1985 to 1988 because he had had an 
industrial injury which sprained the ligaments in his back in 
1984.  As a result, he was out of work from November of that 
year and was sent to a ten month training program in 
electronics, and then a two year course at a state college.  
Moreover, the veteran reported that he had had thirty jobs in 
twenty-one years, the longest of which lasted three years.  
The examiner stated that it was apparent that the veteran had 
experienced some very stressful events in the past several 
years.  This included having a daughter living in Australia; 
a great deal of difficulty related to his back strain and 
going to school and "getting his time loss erratically."  
It was noted that he had to have a lawyer to deal with this 
situation, and the examiner opined that the veteran had 
financial difficulties and decreased self-esteem while not 
working.  The veteran also acknowledged a problem with 
voyeurism involving his daughter.  As a result, she had made 
what sounded like a very serious suicide attempt.  While he 
got psychotherapy and counseling at that time, this had been 
on his mind and was noted to be very disruptive of his 
relationship with his wife.  The veteran also reported that 
his wife was not supportive of his counseling about his time 
in Vietnam.  The examiner noted that the veteran had had no 
psychiatric hospitalizations, denied any arrests, legal 
problems or trouble with alcohol.  Also, the examiner stated 
that he believed the veteran had returned to work in 1988, 
and that the veteran's electronic skills were employed on his 
job.  However, the veteran reported that he had made mistakes 
because he had trouble concentrating with thoughts about his 
Vietnam experiences, his wife and daughter interfering with 
his concentration.  He also felt that some of his 
hopelessness and/or passivity in life was due to his Vietnam 
experience, since he survived combat and nothing else 
mattered.  The examiner stated that while this was not 
logical, it could represent feeling of detachment and 
estrangement from others and restricted range of affect; a 
general numbing of responsiveness.  

On examination, the examiner found the veteran to be 
pleasant, cooperative, and neatly dressed.  There was no sign 
of psychosis, thought disorder, or paranoia.  However, the 
examiner noted that he did not do formal mental status 
testing.  The examiner also noted that the veteran seemed a 
good deal more open and unguarded than many of the veterans 
he had seen, in terms of talking about his personal life.  
Also, the veteran seemed to have some psychological 
mindedness and felt that while he had some difficulty and 
pain in thinking about his combat experiences, that he did 
need to get through this.  Further, the veteran talked about 
feeling better about himself as a person and noted 
improvement in assertion and other areas of his life.  Based 
on the foregoing, the examiner diagnosed PTSD, chronic, 
delayed; and marital disorder.

In a March 1991 addendum, a VA staff psychiatrist noted that 
he had reviewed the veteran's records, including the February 
1991 VA examination, the PTSD social survey, and the VA 
medical records.  Additionally, the examiner conducted a 
formal mental status examination of the veteran.  The 
examiner found no evidence of an organic disorder, or 
psychotic process.  Furthermore, the examiner concluded that 
the veteran's diagnosis was clearly one of delayed PTSD.  The 
examiner assigned a current Global Assessment of Functioning 
(GAF) score of 60, and stated that this was also the highest 
GAF score for the past year.  It is noted that GAF scores of 
51 to 60 reflect moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

In the April 1991 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, effective August 31, 1990.  The veteran appealed this 
decision to the Board, contending that his PTSD was more 
disabling than contemplated by the 10 percent rating.

The case came before the Board in April 1992, at which time 
it was remanded to obtain private and VA medical records 
identified by the veteran as supporting his claim for a 
disability rating in excess of 10 percent.

Additional VA medical records were subsequently obtained that 
covered a period from June 1990 to May 1991.  These records 
show that the veteran was receiving counseling for his PTSD.

Private medical records were obtained from Aleutians East 
Borough Health Department, which cover a period from June 
1991 to June 1992.  At the time of his initial evaluation in 
June 1991, it was noted that the veteran was working at a 
cannery where he made $7.00 per hour.  He reported that he 
had a high school diploma and two years of community college.  
Additionally, he stated that he had had thirty-three (33) 
jobs in the past twenty-one years, the longest of which 
lasted three years, and was at a sawmill.  It was also noted 
that the veteran was separated from his wife at that time, 
and living in the cannery dormitories.  On mental status 
examination, it was noted that the veteran was neat, but 
casually dressed.  He was found to be oriented to time, 
person, place and date.  Short and long term memory was good, 
and his thinking was logical and focused.  It was noted that 
his tone of voice was consistent with his affect.  His 
judgment was found to be good concerning issues that were 
moral in nature, but his insight and judgment appeared to be 
impaired as evidenced by his denial of any past legal 
problems and his later revelation of arrests.  However, the 
veteran did not recognize these as problems.  It was opined 
that the veteran appeared to have normal intelligence.  
Further, it was noted that he denied any present or past 
suicidal or homicidal feelings or attempts.  The clinical 
assessment was that the veteran appeared to be ambivalent 
about treatment at that time.  He felt that he needed some 
type of safety net because he was not sure what his coping 
abilities were, but he did not want to recognize the need for 
continued support to work through the issues that caused his 
fears.  His current GAF score was found to be 65, while his 
highest GAF score for the past year was 60.  It is noted that 
GAF scores from 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft within household) but generally functioning 
pretty well, has some meaningful interpersonal relationships.

An October 1991 discharge summary noted that the veteran had 
attended weekly sessions in order to work on the issues that 
related to his PTSD and depression that resulted from it.  It 
was noted that he avoided life and responsibilities and had 
difficulty as a result of his Vietnam experiences, especially 
with authority figures.  It was further noted that the 
veteran used his therapy sessions to gain insight into his 
anger at the system, people who were in authority, and life 
for not preparing him for the wartime experience.  He was 
able to see that he used the defenses of denial and fantasy 
to avoid the reality of life around him.  Also, he allowed 
his wife to assume all the responsibilities in the marriage 
and then became angry at her for her dominance over him.  
Further, he worked through some of his anger at the system, 
but still retained some anger and felt that the government 
owed him (in terms of a monthly pension) for all of the jobs 
he had lost as a result of his war related feelings.  The 
veteran also accepted responsibility for letting his wife 
become the dominant partner in the marriage and discussed 
ways to deal with this on his return.  It was also noted that 
the veteran actively worked on boundary issues related to his 
employers, and, as a result, was able to adapt better to his 
job.  Overall, it was determined that as a result of making 
changes in the above areas, the veteran's symptoms of 
depression decreased and he developed a more positive and 
competent image of himself.  He also discussed ways in which 
he was going to make changes to his marriage when he returned 
home to his wife.  His GAF score at discharge was 80.  It is 
noted that GAF scores of 71 to 80 reflects that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning ( e.g. temporarily 
falling behind in schoolwork).  

In June 1992 the veteran reported that he continued to have 
problems with PTSD.  It was also noted that he continued to 
experience mild depressive symptoms.  On mental status 
examination, it was noted that he appeared tired, and that he 
worked all night as a security guard.  Nevertheless, he was 
neat and casually dressed in jeans and a work shirt.  He was 
oriented times three, and his thought processes were found to 
be clear and focused.  Also, his insight and judgment were 
found to be good.  The veteran was found to have a realistic 
perception of his problems and why he needed to work through 
them.  His affect was broad, and his tone of voice was 
consistent with this affect.  It was noted that his 
intelligence appeared to be within normal limits.  His remote 
and long term memory were intact.  There was no evidence of 
delusions or hallucinations, and he denied any present or 
past suicidal or homicidal ideation.  Overall, he was found 
to have a current GAF score of 73, while his GAF score for 
the past year was found to be 65.

Private medical records were also obtained from the Veterans' 
Outreach Center, which cover a period from September 1990 to 
November 1992.  These records show that the veteran received 
counseling for his PTSD and marital problems.  In October 
1991, it was noted that the veteran's PTSD was largely 
resolved.

The case was returned to the Board in February 1994, at which 
time the Board found that the veteran was not entitled to a 
disability rating in excess of 10 percent for his PTSD.  This 
decision was appealed to the Court, which vacated and 
remanded the decision in September 1995, pursuant to a joint 
motion.  The joint motion stated that the case should be 
remanded for the Board to order a contemporaneous psychiatric 
evaluation that resolved the conflicting evidence concerning 
the veteran's degree of social and industrial impairment.  
Thereafter, the Board remanded the case in December 1995 for 
the RO to obtain all records of psychiatric treatment since 
1993, and to accord the veteran a psychiatric examination.

The veteran underwent a VA PTSD examination in June 1996.  At 
the time of this examination, the veteran reported that he 
lived in his own home, and that he was working as a ranch 
hand for which he earned $400 to $500 per month.  He also 
reported that he graduated from high school, although his 
grades were lower than average.  Additionally, he reported 
that he studied electronics for two years at a state college, 
but did not earn a degree.  He reported that he had been 
married to his wife since 1975, but that his relationship 
with her was not good.  He complained that she was not 
understanding, and that she only cooked once per week.  The 
veteran also reported that he had about two friends in the 
area in which he lived.  Regarding his occupational history, 
the examiner noted that the veteran had had thirty-three (33) 
jobs which he had listed in the compensation and pension 
examination file which was available to the examiner.  These 
jobs included slaughter houses, sawmills, logging, fish 
canneries, farm work, roofing, construction, and carpentry.  
The veteran reported that he had no idea why he might have 
had so many jobs.  However, he stated that others thought he 
had a bad attitude, and stated that he did "not kiss ass of 
the employer."  The examiner also noted that there were no 
records of psychiatric hospitalizations for the veteran, and 
summarized the medical evidence on file.  With respect to his 
current symptomatology, the veteran reported that he had 
nightmares about two to three times per week, and sometimes 
once per month.  He reported that he would wake up sweaty, 
and that he had dreams about having had an arm blown off.  
The veteran stated that these dreams were vicious and bloody, 
but did not refer to a specific time.  He also reported 
avoidance about thinking of Vietnam, hypervigilance all the 
time, and not expressing his feeling in general.  
Additionally, he indicated that his sleep was erratic due to 
his dreams.  He also reported that he preferred to work 
alone, although his current boss was around, and reported 
difficulty with his current boss.  When asked about this, he 
reported that she was fat and he was her slave.  The veteran 
stated that his prior problem with voyeurism was no longer an 
issue.  

On examination, the examiner noted that the veteran was 
dressed in an Army fatigue jacket and heavy boots, which were 
moderately soiled.  Also, he had jeans with holes in the 
knees.  The examiner found the veteran to be very indirect 
and very tangential in his response to questions.  It was 
also noted that the veteran would sometimes answer a related 
point.  For example, when asked how many hours of sleep he 
got, the veteran reported that he went to bed between ten or 
eleven, or something like that.  The examiner found the 
veteran's long-term memory to be somewhat spotty, which he 
opined might be due to substance abuse.  The examiner also 
stated that the veteran's short-term memory was affected.  
Further, the examiner noted that the veteran's interpretation 
of a proverb was rather concrete, even when tested to the 
limit and prodded about that.  The examiner stated that this 
could indicate a lower average in IQ.  The veteran's 
calculation and attention were noted to be slowed as he 
subtracted serial sevens times three and then made two errors 
and simply gave up on the last substraction of serial sevens.  
The examiner stated that this seemed to be a pattern of the 
veteran's inability to adequately respond to the demands of 
an interpersonal situation, which was an aspect of a passive-
aggressive approach to interpersonal stress.  There was no 
evidence of hallucinations, delusions, or "allusions."  The 
veteran reported that he slept six to eight hours per night, 
and that his appetite was okay.  He also denied any history 
of suicide.  On a typical day, the veteran reported that he 
cooked, cleaned, and drove.  When he was not working, he 
would watch television a lot of the time.  The examiner noted 
that there was some discrepancy between the self-report and 
the inventoried report.  For instance, on the Beck Depression 
Inventory, the veteran reported that he would wake up early, 
finding it hard to get back to sleep, yet sleeping an 
adequate amount.  The veteran acknowledged that he had used 
alcohol since he had been a teenager.  It was noted that on 
his last medical visit, the veteran had indicated that he 
usually drank a six pack of alcohol over the weekend.  At the 
examination, he indicated that he would have six beers or 
more as the result of the stress of this interview.  The 
examiner noted that the veteran had a history of marijuana 
use in the past, but reported no current use.

Regarding psychological testing, the examiner noted that the 
Minnesota Multiphasic Personality Inventory resulted in a 
diagnostic indication to rule out reality testing or affect 
disorder.  The examiner stated that the veteran likely 
endorsed items which were more pathological than he actually 
was.  Further, the examiner stated that this suggested 
symptom exaggeration, and that such individuals were afraid 
of emotional involvement and were unsociable.  Additionally, 
the veteran was likely to be seen as quite suspicious and 
resentful of other individuals.  He was also seen as highly 
rebellious and nonconforming with poor social judgment and 
inability to prosper from experience. 

The PTSD scale was 38, which the examiner stated was 
indicative of PTSD.

On the Millon Clinical Multiaxial Inventory, the veteran had 
elevations on the asocial, avoidant, and passive-aggressive 
personality disorder scales, as well as the dependent 
personality disorder scale, the schizoid personality disorder 
scale, and the scales reflecting anxiety and depression.

On the Beck Depression Inventory, the veteran had a score of 
28, which the examiner stated would be moderately severe.  It 
was noted that the veteran reported he had lost interest in 
other people.  When asked about that, his answer was indirect 
and tangential.  He said: You seem to be against me.  I 
answer a question like this, but when I become all defensive 
because I seem not to be doing it right.  Are you here to 
help me?

Based on the foregoing, the examiner diagnosed PTSD, chronic 
and delayed, and noted that this was maintained from prior 
examinations.  The examiner also diagnosed alcohol abuse, 
episodic.  Regarding psychosocial and environmental problems, 
the examiner stated that the veteran indicated he had a poor 
marriage, and this seemed to be that his wife did not meet up 
to any expectations that the veteran had.  Also, the veteran 
was somewhat socially isolated with only two friends in the 
area.  The examiner stated that the current GAF score, and 
the GAF assessment for the past year, were both 60.  Further, 
the examiner stated that the veteran had some moderate 
overall symptoms with conflicts at work, as well as some 
conflicts in marriage.  The examiner stated that these 
conflicts were partly the result of PTSD symptoms in the 
sense that the veteran continued to avoid certain activities.  
However, the examiner stated that this was as much due to 
characterological and substance abuse issues as it was to 
PTSD.

Following this examination, the RO increased the rating for 
the veteran's PTSD to 30 percent in a September 1996 
Supplemental Statement of the Case, effective August 31, 
1990.  

Additional private medical records were received in March 
1997 that covered a period from October 1977 to September 
1996.  These records primarily deal with treatment for 
physical problems.  However, these records do show that the 
veteran was treated for depression in June 1990, and that he 
was assessed with PTSD in December 1990.  Records from August 
1994 note treatment for anxiety and depression.

The case was returned to the Board in August 1997, at which 
time it was noted that VA had amended the criteria for rating 
mental disorders since the veteran's last VA examination.  
Consequently, the Board again remanded the case to obtain 
additional medical records and to accord the veteran a new 
psychiatric examination.  Thereafter, the RO was to consider 
the veteran's claim for a higher disability rating in accord 
with the amended criteria.

A new VA PTSD examination was accorded to the veteran in 
March 1998.  The examiner noted that the veteran's claims 
file and been reviewed, but that his clinical chart was 
unavailable.  At the time of this examination the veteran 
reported, among other things, that he had not received any 
psychiatric treatment or psychiatric hospitalization since 
1996.  He also reported that he had not been working since 
November 1997 as he indicated there was no farm work.  
According to the veteran, he had had forty jobs in the last 
20 years, most of which did not last more than two to three 
years.  While he stated that he had been reassured that he 
might have a job on a ranch starting in April, he was not too 
sure that this would actually happen.  It was noted that the 
veteran's biggest problems were getting along with others 
because of his anger problems.  Regarding subjective 
complaints, it was noted that the veteran was having a lot of 
stress.  He reported that he could not sleep and could not do 
anything because he got stressed easily.  The veteran 
indicated that he was very stressed out because nobody wanted 
to deal with him regarding the Vietnam issues.  He reported 
that he was having increased startle responses, most 
especially when he heard helicopters going around in his 
area.  He also reported that the smell of dead bodies 
bothered him quite a bit.  Additionally, he indicated that 
seeing dead bodies, helmets, body parts, and "gooks" and 
loud noises around his area instantly made him in a "Vietnam 
kill mood" beyond his control.  The veteran stated that it 
would take him several hours or even days before he could 
calm down.  He also stated that it was very inhumane to 
experience what he had experienced in Vietnam compared to 
life in the United States.  The veteran reported that he had 
trouble sleeping, and that he only slept well when he was 
physically tired from working.  He admitted to having 
nightmares at night.  These nightmares used to be very bloody 
dreams about Vietnam, but not with the same emotions he had 
while in Vietnam.  It was noted that recently he had had 
strange dreams about good people killing other people, 
shooting people continuously.  The veteran stated that he was 
angry most of the time, and that almost anything would get 
him angry, even the smallest level of things.  He reported 
that at times he would explode into a rage, but not 
physically threatening.  Nevertheless, he was scared that he 
might hurt some one in the height of his anger.  This 
impaired his relationship with his family and co-workers.  He 
reported that when got intensely angry he would just get out 
of the situation and move away from people.  The veteran 
indicated that he had no goals or desire in life, and that he 
just wanted to survive.  He reported that he did not care 
about anything that was not "life threatening."  Also, he 
had no ambition because he had been depressed for a long 
period of time.  He had no energy, and no motivation.  The 
veteran stated that he had tried to go to a vocational 
rehabilitation program, but was denied access to the school 
because they requested him to handle his PTSD symptoms first.  
The veteran was also feeling detached, even from his own 
family.  He only had one friend who lived up in the 
mountains, and it was noted that this friend was also a 
Vietnam veteran.  The veteran reported that he did not trust 
anyone, he did not care about others, and he did not have any 
hopes for the future.  What he indicated kept him from 
killing himself was because of the fact that he would be 
dead.  

On examination, the examiner noted that the veteran came into 
the room willingly and quietly sat down, but openly 
verbalized his anger and dissatisfaction with the services 
that he could not get from the VAMC.  The examiner also noted 
that the veteran was very suspicious, guarded, angry, 
ingratiating, and used a lot of profanities all throughout 
the examination.  Further, his appearance was somewhat untidy 
and unkempt.  It was noted that he was dressed in overalls.  
His facial expression was found to be limited, and his eye 
contact poor.  The examiner found the veteran's thought 
content to be coherent, relevant, and goal oriented, with a 
lot of underlying hostilities and anger.  His main concerns 
were noted to be his insomnia, nightmares, anger problems, 
feelings of detachment, social isolation, startle responses, 
and depression.  He denied having any delusional or paranoid 
ideas, as well as any auditory or visual hallucinations.  His 
affect was found to be very restricted, but consistent with 
his expressed mood.  The veteran's mood was noted to be one 
of intense anger, anxiousness, and depression.  He reported 
that he had been sleeping poorly, but his appetite remained 
fair.  Additionally, he had been having suicidal thoughts 
almost every day.  He reported that it depended on whether he 
was working or not.  If he was not working, he had more 
suicidal thoughts than when he was working.  The examiner 
noted that the veteran had some suicidal thoughts or 
homicidal ideas, but no plan or intention.  The veteran was 
found to be oriented to dated, place, and person.  His memory 
for both the recent and remote past was intact.  Reaction and 
immediate recall were found to be somewhat spotty.  His 
attention and concentration span seemed to be poor.  
Moreover, the veteran was unable to do serial sevens, but was 
able to multiply and add correctly.  The examiner found his 
IQ to probably be about average.  It was noted that he was 
unable to name the presidents of the United States in the 
right chronological order.  It was also noted that he 
responded to proverbs like "people who live in glass houses 
shouldn't throw stones," with "they are idiots."  His 
response to questions regarding similarities were answered 
adequately, but the veteran was unable to respond to the 
questions regarding differences appropriately.  The examiner 
found that the veteran had insight into his emotional 
problems.  The veteran stated that he had known for a long 
time that he needed help.  It was noted that his response to 
"letter" was adequate, but his response to "fire and smoke 
in a movie house," was somewhat inadequate.  The examiner 
specifically found that the nature of the veteran's 
psychiatric impairment was more pronounced than at the time 
of his 1996 VA examination.  The veteran's current 
psychiatric symptoms were noted to be intense anger problems, 
frequent nightmares and flashbacks, startle responses, 
isolation, not trusting anyone, feelings of detachment from 
others, including his family, and depression.  Regarding the 
veteran's vocational history, the examiner restated the 
veteran's assertion that he had had forty jobs in the last 
twenty years, at the most only two to three years for any 
job.  It was noted that the veteran had stated he could not 
remember how much time he had lost at his work, but if he did 
not get along with his boss he just quit or stopped going 
back to work.  The examiner found that the veteran's problems 
at work were secondary to his anger problems as he could not 
relate with his bosses or supervisors or co-workers.  
Further, the examiner found that the veteran's current and 
last GAF score was 50.  The examiner stated that this was due 
to poor interpersonal relationships because of the veteran's 
intense anger problem, social isolation, inadequate support 
system, financial problems, and difficulties accessing for 
health care services.  

With respect to diagnostic testing, the veteran had a score 
of 40 on Beck Depression Inventory, which the examiner stated 
was extremely severe.  

The examiner found that Millon Clinical Multiaxial Inventory 
was a valid profile, and revealed a high score on schizoid, 
avoidant, dependent, passive-aggressive, anxiety, and 
dysthymic subscales.  

Mississippi Combat Stress Scale revealed a score of 142, 
which the examiner stated was highly significant.

Minnesota Multiphasic Personality Inventory  revealed a high 
score on schizophrenia, "PA, PD, PT, D, HS, HY and SI."

Regarding profile interpretation, the examiner stated that 
the validity configuration suggested that great care needed 
to be taken in evaluating the veteran's test results.  The 
examiner opined that a standard interpretation of the data 
would result in a description which did not reflect the 
veteran's current status.  The examiner further opined that 
this might be due to the fact that the veteran could be 
acutely disturbed and unable to correctly complete the test.  
If so, subsequent administration was suggested after some 
positive clinical change was noted.  Other explanations for 
these results included limited comprehension, exaggeration of 
complaints as a cry for help, lack of cooperation in testing, 
some atypical response set, or test error.

Based on the foregoing, the examiner diagnosed PTSD, delayed, 
chronic.  The examiner also found that the veteran's 
psychosocial and environmental problems were moderate to 
severe due to poor interpersonal relationships secondary to 
intense anger problems, social isolation, inadequate social 
support, financial problems, and difficulty accessing health 
care services.

Thereafter, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective March 23, 1998 (the date of the VA 
PTSD examination).

The RO subsequently received a copy of a private 
psychological assessment of the veteran from G. Gardner, 
Ph.D., a licensed psychologist.  This assessment was 
conducted on March 28, 1997.  At that time, Dr. Gardner 
noted, in part, that the veteran and his attorney considered 
it preferable that he did not have previous records so that 
the evaluation would be as independent as possible.  The only 
materials provided were a Supplemental Statement of the Case 
which included the VA rating scale, and concluded that the 
veteran was entitled to a 30 percent rating.  Additional 
materials included materials provided by the attorney, 
including "Chapter 14, Mental Disorders," and "Chapter 20, 
Psychiatric Sequelae of Military Duty in a War Zone," 
apparently from the VA "Physician's Guide for Disability 
Examinations."  The veteran recounted his in-service and 
post-service history.  Regarding his work history, it was 
noted that the veteran's most frequent work had been logging.  
The veteran reported that he liked working in the woods and 
driving equipment.  He also had done a good deal of sawmill 
work.  The veteran stated that he "always had trouble with 
bosses or somebody pretending to be a boss."  He reported 
that he had worked for the last two summers on a ranch owned 
by an elderly lady, but indicated he was having problems with 
her at the time of the evaluation.  Prior to that, he had 
worked four months out of the year for three consecutive 
years at a cannery.  He saw a counselor in a clinic in town 
which was very helpful.  Additionally, he had worked alone as 
a security guard, which he enjoyed the first year and part of 
the second.  At that point he got into a conflict with his 
employer over wages and also some violations of hazardous 
material procedures.  

Following examination, Dr. Gardner's diagnostic impressions 
included PTSD, chronic; dysthymic disorder, associated with 
PTSD; alcohol abuse, in partial remission, with current usage 
described in relatively moderate terms; and cannabis abuse, 
largely in remission, with infrequent use.  He specifically 
stated that no personality disorder was diagnosed, and that 
premorbid history was not suggestive of significant 
personality disorder.  Dr. Gardner also found the veteran to 
have low average intelligence functioning.  The veteran's 
literacy skills were found to be weak and somewhat below his 
general level of intelligence, but probably not so much as to 
justify an initial diagnoses of developmental academic 
disorders.  Regarding the severity of the current 
psychosocial stressors, Dr. Gardner found that these appeared 
to be relatively moderate and associated with the veteran's 
PTSD and related employment and relationship difficulties.  
Moreover, Dr. Gardner opined that the veteran's occupational 
functioning appeared to have varied some between the fair and 
poor range with his occupational functioning seeming to fall 
between the examples given in DSM-III of fair and poor 
functioning.  Dr. Gardner opined that the veteran's social 
functioning appeared to fall closer to the poor range.  It 
was noted that it appeared that much of the work the veteran 
had done had been working largely alone.  Dr. Gardner opined 
that it  appeared that there had been some deterioration 
level of the veteran's functioning in recent years since he 
had begun to confront his PTSD.  Overall, Dr. Gardner opined 
that, considering the VA general rating for mental disorders, 
the veteran's PTSD appeared substantially more severe than 
the descriptions associated with the 30 percent rating.  Dr. 
Gardner found that the veteran's disturbances of his task 
persistence, motivation, mood, and work and social 
relationships appeared to create a more persistently reduced 
reliability and productivity, consistent with the 50 percent 
level of disability as described on this scale, particularly 
in recent years.

After receipt of the private psychological assessment, the RO 
granted an earlier effective date of March 28, 1997, (the 
date the assessment was conducted) in an October 1998 
Supplemental Statement of the Case.  

The evidence also shows that the veteran was hospitalized at 
a VA facility from January to February 1999.  Discharge 
diagnoses from this period include chronic and continuous 
PTSD and depression - dysthymia with episodes of major 
depression.

In support of the veteran's claim for a disability rating in 
excess of 30 percent prior to March 28, 1997, the veteran's 
attorney submitted a February 1999 statement from Dr. 
Gardner.  Dr. Gardner noted that his statement was in 
response to the attorney's request for clarification as to 
what the earliest dated at which the veteran could be 
considered as 50 percent disabled by VA criteria.  First, Dr. 
Gardner stated that it made no logical sense that the onset 
of the impairment was the day the veteran walked into his 
(Dr. Gardner's) office for evaluation as it was a chronic 
condition.  Dr. Gardner also stated that the records did not 
provide a continuous record of the veteran's condition from 
August 1990 to March 1997.  However, reference was made to 
the December 1990 PTSD social history assessment, and the VA 
examinations conducted in February 1991 and June 1996.  With 
respect to the June 1996 VA examination, Dr. Gardner found 
that the characterization of the veteran as having "some 
conflicts at work," seemed to minimize the degree of 
disruption of the veteran's vocational activity.  Dr. Gardner 
also found that the determination that the conflicts were 
partly due to PTSD but also "as much due to 
characterological and substance abuse issues," did not 
appear well-supported by the record.  Dr. Gardner noted that 
the veteran had acknowledged heavy drug and alcohol abuse for 
four or five years after his return from service, but minimal 
street drug involvement for the past twenty years.  The 
veteran had also acknowledged drinking to intoxication on the 
weekends, but denied disruption of his work activity due to 
substance abuse.  Dr. Gardner noted that no substance abuse 
disorder was diagnosed at the February 1991 VA examination.  
Additionally, Dr. Gardner noted that while one could not rule 
out the interaction of personality disorder with PTSD, the 
veteran had indicated that he had no disciplinary problems in 
the service and that he made rank without difficulty.  This 
suggested to Dr. Gardner that the veteran did not have 
characteristics of a vocational limiting personality disorder 
prior to the onset of his PTSD.  Overall, Dr. Gardner opined, 
"on a more probable than not basis," that the veteran's 
PTSD had persisted at the same level of severity described in 
the March 1997 evaluation since soon after his daughter's 
suicide attempt in May 1990.  Dr. Gardner also stated that he 
suspected a review of the veteran's earnings record for that 
time would show limited and inconsistent earnings.  It was 
Dr. Gardner's opinion that the veteran's vocational 
difficulties were due to his PTSD and its effect on his 
ability to establish and maintain effective work 
relationships.

Additional medical records were added to the file from the 
Veterans Outreach Center which covered a period from 
September 1990 to April 1999, some of which were already on 
file.  These records show counseling for PTSD and marital 
problems.

In a May 1999 Supplemental Statement of the Case, the RO 
found that the evidence did not support assignment of a 
disability rating in excess of 30 percent prior to March 28, 
1997.  With respect to Dr. Gardner's February 1999 statement, 
the RO found that he did not offer specific information to 
warrant or allow assignment of a higher rating from an 
earlier effective date.  The RO found, based upon a review of 
the complete claims folder, that it could be reasonably 
construed that the evidence showed an increase in severity of 
the disability over recent years, as documented at the March 
1998 VA examination.  Although Dr. Gardner stated that it 
made no logical sense to conclude the onset of the veteran's 
impairment was the day he walked into his office, the RO 
noted that it was required to assign a specific date under 
38 C.F.R. § 3.400.  The RO concluded that the longitudinal 
review of the case provided an insufficient factual basis for 
revision of the effective date of March 28, 1997.

In an April 1999 statement, Dr. Gardner noted that the income 
history provided by the veteran's attorney showed that the 
veteran made between $12,900 and $17,700 in the years 1991 
through 1993, but in the five years between 1994 and 1998 his 
yearly income varied between $3,800 and $8,600.  While he did 
not have formal economic statistics at his fingertips, Dr. 
Gardner believed that these earnings over these years were 
something under the poverty level and clearly reflected 
interference with occupational activity consistent with the 
50 percent level of impairment.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's psychiatric disorder was originally evaluated 
under the 9400 series of Diagnostic Codes, as they existed 
pursuant to 38 C.F.R. § 4.132 prior to November 7, 1996.  
Under the previous regulations, a noncompensable rating was 
warranted for a neurosis when there were neurotic symptoms 
which somewhat adversely affected relationships with others 
but which did not cause impairment of working ability.  A 10 
percent rating required emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).  A 50 percent evaluation was warranted for 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  When a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1998).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2).  "Application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 38 
C.F.R. § 3.157(b)(1) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination. 

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) 

was added to title 38, Code of Federal 
Regulations, to 'permit payment of 
increased disability compensation 
retroactively to the date the evidence 
establishes the increase in the degree of 
disability had occurred.'  Section 
3.400(o)(2) was 'intended to be applied 
in those instances where the date of 
increased disablement can be factually 
ascertained with a degree of certainty.'  
Transmittal Sheet 584 also stated that 38 
C.F.R. § 3.400(o)(2) was 'not intended to 
cover situations where disability 
worsened gradually and imperceptibly over 
an extended period of time and there is 
no evidence of entitlement to increased 
evaluation prior to date of claim.'


Analysis.  In the instant case, the Board notes that VA has 
provided the veteran with several examinations, and obtained 
medical records from health care providers who have treated 
him for his PTSD.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

As noted above, the criteria changed during the pendency of 
the veteran's appeal.  The Court in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), held that where laws or 
regulations change, after a claim has been filed or reopened, 
and before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Under the governing law: 

Subject to the provisions of section 5101 
of this title, where compensation, 
dependency or indemnity compensation, or 
pension, is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with facts 
found, but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is later.

38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  The Court held:

Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to 
which version was applicable at the time 
of either [Board] decision at issue here.  
It is well settled that the rulemaking 
procedures of the Administrative 
Procedure Act (APA), 5 U.S.C. §§ 552, 
553, govern the VA regulatory process. 
See 38 U.S.C. § 501(c), (d); Fugere v. 
Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 
5 mandate, absent some specific 
exceptions listed at § 553(d)(1)-(3), 
that the effective date of a regulation 
must be 30 days after the date of 
publication of the adopted regulation in 
the Federal Register.  Until the 
statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 
1996, the revised regulations at issue 
here were not lawfully effective.

Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary 
adopted the revised mental disorder 
rating schedule and published it in the 
Federal Register, the publication clearly 
stated an effective date of November 7, 
1996.  Because the revised regulations 
expressly stated an effective date and 
contained no provision for retroactive 
applicability, it is evident that the 
Secretary intended to apply those 
regulations only as of the effective 
date.  See Allin v. Brown, 6 Vet. App. 
207, 211 (1994). 

The Secretary's legal obligation to apply 
November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective 
date, of the liberalizing law rule stated 
in Karnas.  "[W]here compensation, 
dependency and indemnity compensation, or 
pension is awarded or increased pursuant 
to any Act or administrative issue, the 
effective date of such an award or 
increase . . . shall not be earlier than 
the effective date of the Act or 
administrative issue."  38 U.S.C. § 
5110(g).  This effective date rule 
prevents the application of a later, 
liberalizing law to a claim prior to the 
effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 
Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective 
date of the legislation"), aff'd, 106 
F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
the Court holds that for any date prior 
to November 7, 1996, the Board could not 
apply the revised mental disorder rating 
schedule to a claim.

Rhodan, 12 Vet. App. at 57.

Although this is an original claim for compensation benefits 
rather than a claim for increase as apparently was the 
circumstance in Rhodan, the Board can not discern a basis to 
find that the effective date considerations set out in Rhodan 
would not be applicable in the context of an original claim 
for benefits.  Accordingly, the claimant as a matter of law 
can not receive a rating on the basis of the revised criteria 
prior to November 7, 1996, on the facts of this case. 

In the instant case, the evidence clearly shows that the 
veteran's PTSD has resulted in social and industrial 
impairment.  The veteran has reported numerous jobs through 
the years, and that he has had problems in his relationship 
with his family, especially his wife.  As stated above, Dr. 
Gardner opined that the severity of the veteran's PTSD has 
been at the 50 percent level since his daughter's suicide 
attempt in May 1990.  However, the medical records, including 
the examination reports and treatment records, do not support 
Dr. Gardner's opinion.  Significantly, Dr. Gardner did not 
distinguish the impairment due to PTSD from the impairment 
due to the other conditions which were identified in the 
medical records for 1990 and 1991, including voyeurism, 
fetishism, chronic dysthymia, anxiety, panic disorder, 
agoraphobia, and a personality disorder with borderline 
features, including passive aggressive and dependent 
personality disorder.  The contemporaneously recorded 
clinical data include medical opinions, including GAF scores, 
which show that the veteran's PTSD was a condition of 
increasing symptomatology, and that the PTSD was less severe 
in the first part of the 1990's.  In March 1991, a 
psychiatrist assigned a GAF score of 60, indicating that the 
veteran's psychiatric symptoms were productive of moderate 
impairment.  As noted above, the criteria then in effect for 
a 30 percent disability rating required that the psychiatric 
symptoms be productive of a degree of social and industrial 
inadaptability that was "more than moderate."  VAOGCPREC 9-
93.  Thus, based upon this psychiatrist's assessment, the 
veteran's psychiatric disorder would not have met the 
criteria for a 30 percent rating, let alone a 50 percent 
rating.  An evaluation in June 1991 resulted in the 
assignment of a GAF score of 65, reflective of the examiner's 
opinion that the veteran's psychiatric symptoms were 
productive of mild impairment.  In October 1991, a GAF score 
of 80 was given, reflecting the mental health expert's 
opinion that the psychiatric impairment was no more than 
slight.  A June 1992 assessment resulted in a GAF of 73, 
again documenting an assessment that the veteran's 
psychiatric symptoms were productive of slight impairment.  
When the veteran was accorded psychiatric examination and 
psychological testing in June 1996, the mental health 
professional who personally examined the veteran and reviewed 
psychological test results and past medical records, offer 
his opinion that the veteran's overall level of functioning 
was best represented by a GAF score of 60, indicative of 
moderate difficulty in social and occupational functioning.  
This examiner specifically reported that the veteran had some 
moderate overall symptoms and that some of the veteran's 
difficulties were due to characterological and substance 
abuse issues.  As noted above, this assessment of moderate 
symptoms and moderate impairment reflects impairment which is 
less than that required for a 30 percent rating under the 
diagnostic criteria in effect prior to November 7, 1996.

In short, these records contain medical opinions regarding 
the severity of the veteran's PTSD that are contrary to Dr. 
Gardner's opinion.  As these findings were made 
contemporaneously with the veteran's condition, the Board 
finds that these findings are entitled to more weight that 
Dr. Gardner's opinion.


The contemporaneous medical records do not show that the 
veteran met or nearly approximated the criteria for a 50 
percent rating under the old criteria prior to March 28, 
1997; his PTSD was not manifest by considerable impairment of 
social and industrial adaptability.  As noted above, the 
veteran was assigned GAF scores of 60 on the March 1991 VA 
examination addendum, as well as the June 1996 VA 
examination.  A GAF score of 65 was assigned in June 1991, 
while a GAF score of 80 was assigned in October 1991.  As 
noted above, these scores reflect no more than slight to 
moderate social and industrial impairment.  Additionally, 
counseling records from October 1991 stated that the 
veteran's PTSD was largely resolved.  Moreover, even though 
the evidence shows that the veteran has had many jobs during 
this period, the evidence has consistently identified him as 
being employed in some capacity prior to November 1997.  
Additionally, it is noted that while the veteran has 
continuously reported a poor relationship with his wife, the 
medical records indicate that the veteran's problem with 
voyeurism and the resulting suicide attempt of his daughter 
were very disruptive of his relationship with his wife.  
Additionally, the medical records show that they did attend 
counseling to work on their problems, and are still married 
after many years.  While the medical records show that social 
isolation is a problem, the veteran has stated that he has 
friends, and that he goes hunting with his son.  Therefore, 
the Board finds that the veteran did not meet or nearly 
approximate the criteria for a 50 percent rating under the 
old criteria prior to March 28, 1997

With regard to the new criteria, the Board notes that the 
June 1996 VA examination indicates a worsening of the 
veteran's symptomatology compared to the prior treatment 
records.  Moreover, this examination does tend to show that 
the veteran's PTSD was manifest at that time by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; impairment of short 
and long term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  This examination is the first time these 
symptoms were shown by the medical evidence on file.  For 
example, the October 1992 treatment records found the 
veteran's judgment and insight to be good; that he had a 
realistic perception of his problems; broad affect; that his 
thought processes were clear and focused; and that his remote 
and long-term memory were intact.  Granted, there was no 
specific finding of flattened affect, nor panic attacks more 
than once a week, nor difficulty in understanding complex 
commands.  However, resolving reasonable doubt in favor of 
the veteran (38 C.F.R. §§ 3.102, 4.3), the Board is of the 
opinion that the findings of the June 1996 VA examination 
shows that the veteran's PTSD more nearly approximates the 
criteria for a 50 percent rating under the new criteria.

As stated above, the new criteria were effective November 7, 
1996.  Pursuant to the Court's holding in Rhodan, supra, the 
revised rating criteria can not be utilized prior to this 
date to support the grant of an increased rating of 50 
percent for the veteran's PTSD.

While the veteran's attorney has stated that a 50 percent 
rating is acceptable, the Board notes that the medical 
evidence does not show that the veteran's PTSD was manifest 
by suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control that 
has resulted in periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene.  In short, the 
medical evidence prior to March 28, 1997, shows that the 
veteran's PTSD does not meet or approximate the criteria for 
a rating of 70 percent under the new criteria.  Since he 
would not be entitled to a rating of 70 percent under the new 
criteria, it is axiomatic that he would not be entitled to 
the 100 percent rating either.

The Board has taken into consideration the applicability of 
"staged ratings," pursuant to the guidelines of Fenderson, 
supra.  However, a review of the medical records does not 
show any distinctive periods where the veteran's PTSD met or 
nearly approximated the criteria for a disability rating in 
excess of 30 percent prior to November 7, 1996.



ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, effective November 7, 1996, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

